Citation Nr: 0205715	
Decision Date: 06/03/02    Archive Date: 06/13/02

DOCKET NO.  96-00 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a psychiatric 
disorder including posttraumatic stress disorder (PTSD).

3.  Entitlement to a compensable evaluation for residuals of 
a head injury for any period since August 4, 1993, the 
effective date for service connection.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and a friend

ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel


INTRODUCTION

The veteran had active service from February 1969 to December 
1971.

In August 1993, he claimed service connection for a number of 
conditions including a psychiatric disorder and head and back 
injuries.  This case comes to the Board of Veterans' Appeals 
(Board), in part, from a June 1994 decision by the Winston-
Salem, North Carolina, Regional Office (RO) that granted 
service connection for residuals of a head injury, and 
assigned a noncompensable evaluation, and denied service 
connection for the other disorders claimed.  In a July 1994 
statement, the veteran contended he was entitled to a 
compensable evaluation for residuals of a head injury, and 
also said that, though he was not appealing the denial of 
service connection for the other disorders claimed, those 
disorders were related to service.

This case also comes to the Board from an October 1994 
decision, of which the veteran was notified in November, that 
denied service connection for psychiatric and back disorders.  
In a January 1995 Notice of Disagreement, the veteran asked 
that the RO consider service connection for PTSD.  The RO did 
so, and denied service connection for PTSD in a February 1995 
Statement of the Case (SOC).

The veteran testified at a December 1996 hearing convened by 
a member of the Board who has since retired.  In a March 2002 
letter, the Board afforded him the opportunity for another 
hearing, but he did not respond.


FINDINGS OF FACT

1.  There is no medical evidence that links the veteran's low 
back disorder to injury sustained in, or to other incidents 
of, military service.
2.  The veteran does not have a diagnosis of PTSD.

3.  Though the veteran sustained a head injury in service, he 
has no current residuals thereof

4.  Arthritis of the cervical spine, a disorder for which 
service connection has been separately granted, is the only 
disability linked by medical evidence to the armored vehicle 
accident in which the veteran sustained a head injury.


CONCLUSIONS OF LAW

1.  The veteran does not have a low back disorder that was 
incurred or aggravated in military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303(a) 
(2001).

2.  The veteran does not have a psychiatric disorder, 
including PTSD, that was incurred or aggravated in military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303(a), 3.304(f) (1996 and 2001).

3.  The veteran does not have residuals of a head injury he 
sustained in service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp.); 38 C.F.R. § 3.303(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records show that, as a result 
of a November 1970 armored vehicle accident, the veteran 
sustained a head injury and was knocked unconscious.  He was 
alert and oriented upon admission to a hospital and a 
neurologic examination was normal.  Initially, he complained 
of headache and musculoskeletal chest pain, but all symptoms 
resolved during his four-day hospital stay.  He returned to 
the hospital emergency room four days after discharge with 
complaints of numbness below the elbow, headache, and 
excessive nervousness.  A neurologic examination was 
unremarkable except for dysphagia for liquids.  At a December 
1971 separation examination, the veteran gave a history of a 
head injury, but he did not report headache or dizziness, nor 
did he report trouble sleeping, depression, excessive worry, 
or nervous trouble of any sort.  A psychiatric disorder was 
not noted on that examination, and his head and spine were 
normal by clinical evaluation.

The earliest postservice medical evidence of record are 
private treatment records that show hepatitis in 1973.  In 
1978, he sustained injuries in a fall from a roof.

In October 1980, the veteran was evaluated at the Davidson 
County Mental Health Center.  He said he began drinking as a 
teenager, stopped while in service and immediately after, and 
started drinking heavily four years earlier, worse currently.  
He appeared nervous and the examiner noted a tremor of the 
head and hands.  His primary complaint was constant fatigue 
which the examiner attributed to alcohol abuse or poor 
nutrition.  The impression was alcohol dependence.

VA records date from a November 1980 hospitalization for 
alcohol detoxification.  No psychiatric disorder was found.  
According to the record, there was a tremor, but no other 
signs of alcohol withdrawal.  The diagnosis was alcohol 
dependence, and the veteran was discharged against medical 
advice after a brief stay.

In June 1987 private treatment records, the veteran was 
diagnosed with lumbosacral strain after a lifting injury.  He 
saw the doctor on three occasions for that injury.

In March 1993, the veteran was hospitalized again for alcohol 
detoxification.  He had been drinking heavily for several 
days and had episodes of hematemesis.  An April hospital 
record noted the veteran's report that low back pain began 
four weeks earlier.  X rays of his lumbar spine showed 
minimal degenerative disc disease.  Computerized tomography 
revealed a bulging disc at L5-S1, the cause of which was not 
indicated, and he was referred to the VA physical therapy 
clinic.  Subsequent physical therapy records did not address 
etiology of the low back disorder.
In an April 1993 record from the Social Security 
Administration, the veteran reported that he hurt his back 
six or seven years earlier and again in February 1993.  He 
said he began vomiting blood and went to the hospital.  
Cirrhosis of the liver was diagnosed there and, though he 
wanted to return to work, his doctor said he could not 
because of the cirrhosis.  He had tremors that became more 
noticeable during the preceding year and had cost him a job.

In June 1993, North Carolina Disability Determination 
Services evaluated the veteran for the Social Security 
Administration.  With regard to his low back, the veteran 
reported that it was first injured in 1986 when he suffered a 
strain at work.  He had had trouble since then, and was 
recently diagnosed with a bulging disc at L5-S1, but his back 
was not particularly painful most of the time.  The examiner 
noted that records available to him showed that the veteran 
had a bulging disc at L5-S1, but that he had full range of 
motion of the thoracolumbar spine with some pain on returning 
to the upright position from the flexed.  With regard to his 
mental state, he said he was anxious, depressed, had 
difficulty concentrating, and trouble sleeping.  None of the 
diagnoses related to issues currently before the Board.

The veteran also underwent a psychological evaluation for the 
Social Security Administration.  There he denied a history of 
traumatic brain injury.  With regard to the head injury he 
sustained in service, he said that, if he had lost 
consciousness, it would have only been for a few minutes.  He 
was alert, oriented, speech was clear and coherent though he 
spoke in a monotone, mood was moderately dysphoric, and 
affect was blunted.  Except for scoring slightly below the 
normal range on a test of fine motor speed and control, his 
scores on all psychological tests fell in the average range.  
The examiner said that severe intellectual deficiencies were 
not suspected, there was no evidence of cognitive impairment 
that might affect the veteran's ability to reason or make 
occupational, personal, or social adjustments, and there was 
no diagnosis.

In August 1993, the veteran underwent initial screening, on a 
referral from a vocational rehabilitation counselor, at the 
Davidson County mental health center.  There he reported 
alcohol dependence, emotional problems, nervousness, tremors 
that began two years earlier, and unemployability due to a 
nervous condition.  The screening included subjective and 
objective assessments of the veteran's condition.  The 
diagnostic impression was alcohol dependence in remission.

In a statement dated October 2, 1993, the veteran claimed 
that his worst injuries were to his back, neck, and head.  He 
said he was riding on a tank that struck a mine and he was 
thrown to the ground.  He was examined, but no X rays were 
taken, and returned to duty.  He also said he sustained a 
head injury, and was knocked unconscious, in a second armored 
vehicle accident that occurred two weeks before his transfer 
to B, 3/9th Cavalry, 1st Air Cavalry Division.  (Service 
personnel records show that that transfer occurred in mid-
December 1970, so his statement regarding the date of the 
second accident corresponds with the November 1970 service 
medical records cited above.)  He reported neck pain, sinus 
problems, and a diminished sense of balance, all of which he 
seemed to attribute to the head injury in service.  He said 
his "nerves starting [sic] getting bad in Vietnam but 
whenever [he] mentioned anything about nervousness or not 
being able to sleep [he] was given a bunch of Thorazine or 
whatever else they gave to herion [sic] users."  He said his 
"nerves" were worse currently and he "tried to hide it" 
with alcohol but nearly drank himself to death.  He claimed 
he was wounded in Vietnam (an apparent reference to the 
November 1970 armored vehicle accident, and not to a gunshot 
or shrapnel wound, as service medical records do not show 
one), saw friends get killed or wounded, saw persons 
mutilated after they were killed, and helped load the dead 
onto helicopters.  He said he did not know the cause of his 
nervousness but that he had eight of sixteen symptoms of 
PTSD.  He also claimed to have had back and neck pain in 
Vietnam that persisted to the present.  He identified a 
private source for health care as well as a VA source.  He 
also provided a 1972-1992 employment history indicating that 
his shortest employment was for two months in 1974 and his 
longest was from April 1978 to August 1984.

On October 13, 1993, the veteran reported to the Davidson 
County mental health center where he complained of his 
"nerves."  He said he began drinking at age 15 and found 
that alcohol made him less nervous and better able to 
interact with others.  With brief periods of sobriety, he 
continued drinking until his admission to a VA inpatient 
treatment program the preceding March.  He had not used 
alcohol or drugs since his discharge from that program, but 
he had noticed an increase in the level of his anxiety.  The 
examiner noted some mild depressive symptoms, such as early 
insomnia, anhedonia, and hopelessness about the future, but 
the veteran denied suicidal ideation.  He said he found it 
difficult to be around others, or in new or unusual 
situations, but the examiner found no history of panic 
attacks and no evidence of paranoid tendencies.  The examiner 
took social and employment histories, and the mental status 
examination was remarkable only for tremors, which the 
veteran attributed to his nerves, but which did not appear to 
have a neurologic origin.  The diagnoses were alcohol abuse 
and generalized anxiety disorder.

At an October 19, 1993, VA examination of the veteran's 
lumbar spine, there was 80 degrees of forward flexion, 20 
degrees of lateral extension bilaterally, and 15 degrees of 
rotation bilaterally.  Sensation and deep tendon reflexes 
were intact in the lower extremities.  X rays showed minimal 
degenerative disc disease.  At an Agent Orange protocol 
examination the same day, lateral flexion of the lumbar spine 
was to 30 degrees bilaterally.

At an October 1993 VA neuropsychiatric examination, the 
veteran gave a 20-year history of tremors aggravated by 
stress, accompanied by confusion, and relieved by alcohol.  
He reported two periods of inpatient treatment for alcoholism 
and said he had been sober for several months.  He reported 
an occasional dream about Vietnam wherein he was separated 
from his unit and became lost.  He denied exaggerated startle 
response, survivor guilt, and recollections of traumatic 
events.  A neurologic examination was within normal limits.  
The diagnoses were alcohol dependence with a history of 
alcohol-related tremors, history of cerebral concussion with 
no neurologic sequelae, and possible PTSD with a diagnosis 
deferred pending psychological testing and evaluation.

At an October 1993 VA psychological evaluation, the veteran, 
when asked if he had symptoms of a mental disorder, said he 
had tremors that worsened when he was under stress, e.g., 
being watched at work or being interviewed for a job, and 
that some mental confusion accompanied the tremors.  He said 
he had little patience and frequently "snapped" at his 
girlfriend, and he gave a history of intermittent suicidal 
ideation since about 1980.  He also referred to memory loss, 
but gave a history of alcohol dependence since 1972, which 
included blackouts and drunk-driving charges, and said he did 
not notice memory problems until after he began drinking 
heavily.  He reported medical problems including hepatitis B 
and C, cirrhosis, arthritis, hypertension, and a herniated 
disc.  He said he was hospitalized in service for a head 
injury after which he had some minor problems with balance.  
He reported, in addition to the hospitalization in service, 
inpatient treatment for alcohol abuse in 1980 and 1993.

The veteran told of his life before service which was marked 
by the death of his mother when he was 16 years old.  He quit 
school in eleventh grade to help care for her, and described 
her death as the most traumatic event of his youth.  In 
service, he said he had been fired at by the enemy, saw dead 
bodies from both sides including three friends, and carried 
to a helicopter another friend who had been burned.  He said 
he began to experience nightmares and sleep disorder in 
service and used marijuana and heroin to cope.

The veteran said that, after service, he was accepted by 
friends and family and briefly attended college.  Two years 
after service, he began to drink heavily.  He worked since 
service in the construction and furniture industries, and his 
longest-held job was 61/2 years for a furniture manufacturer.  
He did not think he would be able to work again due to his 
arthritis and his liver and disc disease.  He had no 
children, had not been married, and had had no long-term 
relationships except for one that began in 1977 and ended 
five years later when his girlfriend tired of his drinking.  
Currently, he had lived for two years with another girlfriend 
who received a "widow's pension."  When asked if he had 
PTSD, he said he had some symptoms, but was not sure if he 
had the disorder.

The veteran was given a battery of psychological tests which 
indicated anxiety, alcohol dependence, avoidance, isolation, 
and a "longstanding preoccupation with health problems that 
may go beyond his actual difficulties."  On the Mississippi 
Scale for Combat-Related PTSD (Revised), the veteran tested 
above the cutoff for the diagnosis but at the low end of the 
scale, and his responses suggested sleep disturbance, memory 
problems, and difficulty expressing feelings to others.  The 
examiner found that, though the veteran reported traumatic 
events in service, he only reported dreams about Vietnam in 
general, and there was little evidence that he reexperienced 
those traumatic events.  In addition, there was evidence of 
emotional numbing and apathy, but no evidence of avoidance of 
stimuli and, in fact, he expressed interest in information 
about the war.  There was evidence of autonomic arousal, but 
the examiner could not link it to traumatic events versus 
history of a head injury versus heavy alcohol dependence.

The examiner concluded that, although the veteran 
demonstrated many subclinical features of PTSD, he did not 
fully meet the criteria for the diagnosis.  The diagnoses 
were generalized anxiety disorder and alcohol dependence by 
history, currently in remission.

A September 1994 record from the Davidson County mental 
health center noted the veteran's history of alcohol abuse 
and dependence, currently in remission, and current symptoms 
of chronic, generalized anxiety.  He was alert, oriented, 
thoughts were goal related, and cognition and judgment were 
adequate, but his mood was anxious and he was slightly 
dysthymic.  The diagnoses were generalized anxiety disorder 
and alcohol dependence in remission.

At a December 1996 hearing, the veteran testified that he was 
riding on a tank in Vietnam when it hit a land mine and he 
was knocked off.  He was airlifted to a field hospital where 
he was examined and returned to his unit.  He contended that 
his DD Form 214 showed that he sustained bruises and 
abrasions to his back and legs.  On another occasion, he was 
sitting on an armored personnel carrier by the side of a road 
when he was struck by the gun barrel of a passing tank and 
knocked into the open top hatch of the armored vehicle on 
which he was sitting.  He said he was hospitalized for four 
days, treated for a cut on the top of his head, and returned 
to his unit.  He had not received subsequent treatment for 
the head injury.  He attributed current arthritis in his 
cervical spine to the armored vehicle accident in service.  
He said that his original claim was for arthritis of the 
neck, but "somehow it got mixed up into the head injury."  
When asked about postservice injuries, he said he hurt his 
back eight or nine years earlier and briefly received 
workmen's compensation, and that was his first postservice 
treatment for a back disorder.  When asked, he was unable to 
identify any other stressor events in service.  He said he 
had a recurrent dream about being in Vietnam, separated from 
his unit, and lost.  He said that memory loss and confusion 
that seemed to be worsening.  He saw a counselor at the 
mental health clinic at Thomasville (Davidson County mental 
health center), but no doctor had diagnosed PTSD.  The 
veteran's girlfriend testified that he occasionally became 
angry if she said something that interrupted his train of 
thought.  The veteran said he was receiving disability 
compensation from the Social Security Administration, but it 
was for physical, not mental, disorders.

In June 1997, North Carolina Disability Determination 
Services again evaluated the veteran for the Social Security 
Administration.  The veteran reported low back pain since an 
armored vehicle accident in service, and X rays and 
computerized tomography by VA that revealed degenerative 
changes in the lumbar spine.  There was some tenderness of 
the lumbosacral spine, but range of motion was good, straight 
leg raising was negative, deep tendon reflexes were 2+ and 
symmetric, and there was neither motor nor sensory deficit.  
X rays showed slight rotoscoliosis and minimal posterior 
disc-space narrowing at L4-5 and L5-S1.  Diagnoses included 
history of degenerative disc disease of the lumbosacral 
spine.

The veteran also underwent a psychiatric examination for the 
Social Security Administration.  There he reported a history 
of alcohol dependence and abuse, but said currently he only 
had an occasional beer.  He also reported anxiety that he 
attributed to military service.  He was in Vietnam for a 
year, and occasionally had a dream about being separated from 
his unit, but he had no recurrent nightmares or flashbacks.  
He said he lived with his girlfriend, got along well with 
her, and was taking college courses in electronics.  He was 
oriented, had good reality contacts, was cooperative, 
appeared motivated, and neither exaggerated nor minimized 
symptoms.  His mental activity was spontaneous and organized, 
his concentration and attention was adequate, and there was 
no evidence of hallucinations, delusions, obsessions, 
worthlessness, or suicidal and homicidal ideation.  However, 
impulse control was poor and affect was mildly anxious.  The 
examiner concluded that the veteran appeared to have 
generalized anxiety disorder, with histories of drug and 
alcohol dependence and abuse, and current episodic alcohol 
abuse.

In a March 2000 statement, the veteran contended that his 
tremors were due to anxiety.
The file includes VA outpatient treatment records dated from 
September 1999 to August 2001, but none of them are relevant 
here.

The examiner, at a June 2001 VA orthopedic examination, noted 
a five-inch, healed, asymptomatic laceration scar on the top 
of the veteran's head, and opined that the veteran's early 
arthritis of the cervical spine was related to the inservice 
injury, but that the degenerative disc disease of the lumbar 
spine was not.

At a June 2001 VA neurologic examination, the examiner 
reviewed the veteran's history of alcohol abuse, his medical 
history including 1995 surgery for cancer of the neck and 
throat, noted his tremors, and opined that the tremors were 
due to alcoholism.

A July 2001 RO decision granted service connection for 
arthritis of the cervical spine secondary to the inservice 
head injury.

Analysis

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection, there must be evidence of an 
etiologic relationship between a current disability and 
events in service or an injury or disease incurred there.  
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992), citing 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

In this case, the veteran claims service connection for a low 
back disorder and the medical evidence shows that he has 
degenerative disc disease of the lumbar spine.  However, his 
service medical records do not reflect diagnosis or treatment 
of a back disorder.  The earliest record of a back disorder 
is in a June 1987 private treatment record of a work-related 
injury diagnosed then as a strain.  In April 1993, he told 
the Social Security Administration that he hurt his back six 
or seven years earlier and again two months earlier.  Then, 
in June 1993, he told the North Carolina Disability 
Determination Services that he first injured his back in 1986 
when he sustained a strain at work.  At the December 1996 
hearing, he said he injured his back eight or nine years 
earlier.  Finally, at a June 2001 VA orthopedic examination, 
the examiner opined that the veteran's low back disorder was 
unrelated to service.  In sum, there is no medical evidence 
in this record that links the veteran's degenerative disc 
disease of the lumbar spine to his military service.  In the 
absence of such evidence, service connection for a back 
disorder is not warranted.

With regard to service connection for a psychiatric disorder, 
the RO denied service connection for anxiety disorder in an 
October 1994 decision.  In a January 1995 NOD, the veteran 
specifically asked that the RO consider service connection 
for PTSD.  The RO did so and denied that claim in a February 
1995 SOC.

The Board first notes that the law regarding service 
connection for PTSD, 38 C.F.R. § 3.304(f), was amended during 
the course of this appeal.  See 64 Fed. Reg. 32807 (Jun. 18, 
1999).  In such a case, the version of the regulation most 
favorable to the claim is applicable.  Cohen v. Brown, 10 
Vet. App. 129, 138-9 (1997).  However, as will be seen below, 
the regulation was not changed in any way material here.

The unamended version of 38 C.F.R. § 3.304(f) provided, in 
pertinent part, as follows:

Service connection for post-traumatic 
stress disorder requires medical evidence 
establishing a clear diagnosis of the 
condition, credible supporting evidence 
that the claimed inservice stressor 
actually occurred, and a link, 
established by medical evidence, between 
current symptomatology and the claimed 
inservice stressor.  If the claimed 
stressor is related to combat, service 
department evidence that the veteran 
engaged in combat or that the veteran was 
awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat 
citation will be accepted, in the absence 
of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.

The amended version of the regulation provides, in pertinent 
part, as follows:

Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in-
service stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  If the evidence 
establishes that the veteran engaged in 
combat with the enemy and the claimed 
stressor is related to that combat, in 
the absence of clear and convincing 
evidence to the contrary, and provided 
that the claimed stressor is consistent 
with the circumstances, conditions, or 
hardships of the veteran's service, the 
veteran's lay testimony alone may 
establish the occurrence of the claimed 
in-service stressor.

Clearly, both versions of the regulation require a diagnosis 
of PTSD.  In this case, the veteran has not been diagnosed 
with PTSD, a fact he acknowledged at his December 1996 
hearing, and service connection for PTSD is not warranted.

With regard to generalized anxiety disorder, a diagnosis 
first made by the Davidson County mental health center in 
October 1993, more than 20 years after the veteran's 
separation from service, there is no evidence in his service 
medical records of that or any other psychiatric disorder.  
In addition, there is no medical evidence in this record 
linking his generalized anxiety disorder to service.  Service 
connection is not warranted in the absence of evidence of 
service incurrence and medical evidence linking the current 
anxiety disorder to service.  Cuevas, Rabideau, supra.

With regard to the evaluation for residuals of a head injury, 
the June 1994 RO decision noted that, although the veteran 
was hospitalized for a head injury in service, residuals of a 
head injury were not found at the December 1971 separation 
examination or at the October 1993 VA examination.  Service 
connection should be granted, not for disease or injury 
incurred in service, but for disability resulting from a 
disease or injury incurred there.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  Based on the medical evidence 
available in June 1994, there were no residuals of a head 
injury and no disability attributable thereto.  Nevertheless, 
the RO granted service connection for residuals of a head 
injury.

Without evidence of residuals, the evaluation became 
problematic.  Nevertheless, a noncompensable evaluation was 
assigned pursuant to Diagnostic Code 5296 (loss of part of 
both the inner and outer tables of the skull).  Compensable 
evaluations under that diagnostic code are based on the size 
of the area of the skull lost or, for the highest evaluation, 
herniation of the brain through the missing portion of skull.  
Of course, since the veteran had not lost part of either the 
inner or the outer tables of the skull, he could never 
qualify for a compensable evaluation, and a compensable 
evaluation is not warranted under the above diagnostic code.  
It is true that, when an unlisted condition is encountered, 
it may be evaluated under the rating criteria for a disorder 
in which the functions affected, the anatomic localization, 
and the symptomatology, are closely related and analogous.  
38 C.F.R. § 4.20.  In this case, without evidence of 
residuals of a head injury, an analogous evaluation is 
precluded by the absence of even an "unlisted condition."

However, according to the veteran's testimony at the December 
1996 hearing, the intent of his claim, with regard to the 
head injury, was to obtain service connection for arthritis 
of the cervical spine.  Arthritis of the cervical spine was 
not addressed in the June 1994 RO decision, but the failure 
to do so is understandable in view of the fact that arthritis 
of the cervical spine was never mentioned in the veteran's 
August 1993 claim.  In any event, on the basis of a medical 
opinion that attributed the veteran's arthritis of the 
cervical spine to the armored vehicle accident in service 
during which he sustained a head injury, service connection 
for it was granted by a July 2001 RO decision.  Thus, he has 
since been granted that which he says he originally sought.

Finally, there has been a change in the law during the 
pendency of this appeal and we now turn briefly to that 
change.  The Veterans Claims Assistance Act of 2000 (VCAA) 
was enacted on November 9, 2000.  38 U.S.C. §§ 5100, 5102, 
5103, 5103A, and 5107 (West Supp. 2001).  VCAA eliminates the 
requirement for a well-grounded claim.  38 U.S.C.A. 
§ 5107(a).  It also identifies and describes duties on the 
part of VA to advise a claimant of the evidence needed to 
substantiate a claim and to help a claimant obtain that 
evidence.  38 U.S.C.A. §§ 5103, 5103A.  All claims filed on 
or after November 9, 2000, or filed before that date but not 
final by that date, are subject to VCAA.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2099 (2000); 38 U.S.C.A. § 5107, Historical and 
Statutory Notes (Effective and Applicability Provisions).  
The duties to notify and assist claimants have been 
implemented by a new regulation.  Duty to Assist, 66 Fed. 
Reg. 45620, 45630-2 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

In this case, in addition to the June 1994 decision, the RO 
sent the veteran an October 1994 SOC, an October 1994 
decision sent in November, a February 1995 SOC, a March 2000 
Supplemental Statement of the Case (SSOC), a September 2000 
SSOC, and an August 2001 SSOC, all of which set out the 
evidentiary shortcomings of the veteran's claims, while the 
SOCs and the SSOCs also set out the applicable law.

The claim file includes the veteran's service medical 
records, VA treatment records and examination reports, and 
treatment records and correspondence from health care 
providers the veteran identified.  In addition, the veteran 
and his girlfriend testified at a December 1996 hearing and 
the veteran submitted written statements or contentions.  In 
addition, the Board remanded the case in April 1997 for 
further development of the evidence.  Finally, in a November 
2001 letter, the RO advised the veteran that his case was 
being sent to the Board, and invited him to submit any 
additional evidence he had directly to the Board.

In view of the foregoing, the Board finds that VA has 
satisfied the notice and duty-to-assist provisions of VCAA 
and 38 C.F.R. § 3.159.



ORDER

Service connection for a low back disorder is denied.

Service connection for a psychiatric disorder, including 
PTSD, is denied.

A compensable evaluation for residuals of a head injury, for 
any period since August 4, 1993, the effective date for 
service connection, is denied.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps to take if you disagree with our decision.  We 
are in the process of updating the form to reflect changes in 
the law effective on December 27, 2001.  See the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Meanwhile, please note these 
important corrections to the advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

